 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9                                            FRESNO DIVISION
10
                                      )
11   HEIDI STEVENS,                   )                      Case No.: 1:19-cv-00428-NONE-SAB
                                      )
12            Plaintiff,              )                      ORDER RE SECOND STIPULATION FOR
                                      )                      AN EXTENSION OF TIME FOR
13       vs.                          )                      DEFENDANT TO RESPOND TO
                                      )                      PLAINTIFF’S OPENING BRIEF
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )                      (ECF No. 21)
15            Defendant.              )
                                      )
16                                    )
17            On April 14, 2020, Defendant filed a second stipulation for an extension of time to file a
18   response to Plaintiff’s opening brief. The Court finds that good cause exists to grant the request.
19            Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
20            1.      Defendant shall file a response to Plaintiff’s opening brief on or before May 20,
21                    2020; and
22            2.      Plaintiff’s reply, if any, shall be filed on or before June 4, 2020.
23
24
     IT IS SO ORDERED.
25
26   Dated:        April 14, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
27
28


                                                         1
